Order entered April 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01300-CR

                        CHARLES EDWARD SIELOFF, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F10-35795

                                          ORDER
       Appellant’s motion to take judicial notice of records is DENIED.


       The Dallas County District Clerk is ORDERED to file, within ten days of the date of this

order, a supplemental clerk’s record containing five pass slips bearing the “RESET DATE[s]” of

11 August 2011, 1 December 2011, 21 December 2011, 26 January 2012, and 26 April 2012 in

the underlying case number F10-35795.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE